Citation Nr: 1203455	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to higher special monthly compensation (SMC), including on account of the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from January 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  Since January 16, 2008, the Veteran has been in receipt of SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at the intermediate rate between subsection (1) and subsection (m) of 38 U.S.C.A. § 1114 on account of the loss of use of both feet with additional disabilities independently ratable at 50 percent or more.  

2.  The Veteran is not blind or nearly blind, or a patient in a nursing home.  There is no factual need for aid or attendance of another person on account of the Veteran's service-connected diabetes mellitus and/or erectile dysfunction.

3.  The Veteran is not housebound, and he does not have, in addition to loss of use of both feet, another single service-connected disability rated as 100 percent with additional service-connected disability independently ratable at 60 percent involving different anatomical segments or systems.


CONCLUSION OF LAW

The criteria for entitlement to higher special monthly compensation, including on account of the need for regular aid and attendance of another person or housebound status, have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through an October 2008 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim.  The letter informed the Veteran that he should submit medical evidence showing that he needed the aid and attendance of another person in performing his activities of daily living due to his service-connected disabilities or showing that he was permanently housebound.  

The Board also finds that the October 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence showing that he needs aid and attendance or is housebound.  Consequently, a remand of the SMC issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have VA treatment records.  The Veteran has also not identified any outstanding evidence and the Board is aware of none.  The Veteran also elected not to have a hearing in connection with his claim.  

In addition, the Veteran was provided a VA examination in connection with his SMC claim, the report of which is of record.  The report contains sufficient evidence by which to determine whether the criteria for SMC have been met.  That is, the report provides the crucial information as to whether the Veteran needs regular aid and attendance or is housebound as a result of service-connected disability for which the Veteran is not already receiving SMC.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II.  Analysis

The Veteran contends that he requires regular assistance from a caregiver in order to complete the activities of daily living.  He asserts that he is unable to cut his food and has difficulty feeding himself, stating that he has begun experiencing spasms in his arms and hands.  He further indicates that he needs assistance bathing and dressing and that he is unable to leave home without assistance and is unable to drive.  As a result, the Veteran contends that SMC is warranted on account of the need for regular aid and attendance or housebound status.

Special monthly compensation (SMC) is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114 (West 2002 & Supp. 2011); 38 C.F.R. § 3.350 (2011).  In the instant case, the Veteran has been denied SMC based on the need for regular aid and attendance of another person and housebound status as a result of service-connected disability.

Under 38 C.F.R. § 3.352(a), determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2011).

Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a) (2011).  Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.

Increased compensation may also be received at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 C.F.R. § 3.350(i).

A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  Id.

Here, the Veteran is currently in receipt of compensation for:  (1) loss of use of both feet associated with type II diabetes mellitus, evaluated as totally (100 percent) disabling; (2) ischemic heart disease associated with type II diabetes mellitus, evaluated as 30 percent disabling; (3) type II diabetes mellitus, evaluated as 20 percent disabling, (4) peripheral neuropathy of the left upper extremity associated with type II diabetes mellitus, evaluated as 10 percent disabling, (5) peripheral neuropathy of the right upper extremity associated with type II diabetes mellitus, evaluated as 10 percent disabling, and (6) erectile dysfunction associated with type II diabetes mellitus, evaluated as noncompensably (zero percent) disabling.  (With regard to the Veteran's service-connected loss of use of both feet, the Board notes that that disability had been previously rated as peripheral neuropathy of both feet from October 2002 to August 2005.)  

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was also established by decision dated in November 2002, at which time it was determined that the Veteran's diabetes mellitus and peripheral neuropathies of the lower extremities rendered him unable to secure or follow a substantially gainful occupation.  This was in effect until the schedular total rating was awarded (August 5, 2005).

Additionally, the Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(k) based on loss of use of a creative organ, effective from June 30, 2005, and under 38 U.S.C.A. § 1114(p), at a rate intermediate between subsection (l) and subsection (m), (commonly referred to as the "l and 1/2 rate") based on loss of use of both feet with additional disabilities independently ratable at 50 percent of more, effective from January 16, 2008.  (From August 5, 2005, to January 16, 2008, the Veteran was in receipt of SMC under 38 U.S.C.A. § 1114(l) due to loss of use of both feet.)  Specifically, the Veteran is receiving SMC at the "l and 1/2 rate" on account of loss of use of both feet with additional disabilities of ischemic heart disease, diabetes, and peripheral neuropathy of the upper extremities.

Accordingly, because the Veteran is already in receipt of SMC at a rate greater than "l", any additional award of SMC based on the need for aid and attendance under 38 U.S.C.A. § 1114(l) must be based on service-connected disability or disabilities separate and distinct from those that made him entitled to SMC at the l rate.  Thus, it would need to be shown that the Veteran's diabetes mellitus, heart disease, upper extremity peripheral neuropathy and erectile dysfunction have resulted in the need for regular aid and attendance of another person, as defined by regulation.

Evidence relevant to the issue of whether the Veteran is in need of regular aid and attendance of another person includes an August 2008 medical statement for consideration of aid and attendance, wherein a VA physician noted that the Veteran was unable to walk unaided, was able to feed himself, but unable to cut meat due to his neuropathy, needed assistance in bathing and tending to hygiene, was able to care for the needs of nature, and was unable to leave home unassisted, but did not require nursing home care.  The physician recorded diagnoses of diabetes, neuropathy, monoclonal gammopathy, coronary artery disease, and hypertension.

That same VA physician provided an August 2010 examination report in which it was indicated that the Veteran was unable to bath himself or button his clothing.  It was noted that the Veteran experienced a limitation of motion of his lower extremities, as well as his spine, trunk, and neck, on account of his neuropathy.  The VA physician indicated that the Veteran had memory loss and gait problems, and was unable to perform self care or ambulate or travel by himself.  He was noted to require the use of a cane, scooter, or wheelchair for locomotion, and it was stated that he could not leave the home by himself.  The VA physician checked the box indicating that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.  

In December 2010, the Veteran underwent a VA aid and attendance and housebound examination in connection with the claim.  A VA physician reviewed the claims file and conducted an examination with the view of addressing the matter.  Regarding his upper extremities, the Veteran reported diabetic neuropathy manifested by pain, as well as weakness and incoordination of the hands.  As to his lower extremities, the Veteran indicated constant pain.  He experienced a burning sensation, as well as numbness and tingling of the feet, which extended to his knees bilaterally.  The Veteran stated that he was unable to sense his feet and as a result, was confined to a motorized wheelchair, although was able to use a walker inside his home.  He reported loss of muscle strength and incoordination as a result of his neuropathy.

Concerning his atherosclerotic heart disease, the Veteran stated that he was not bothered by chest pains, shortness of breath, palpations, nocturnal dyspnea, claudication, or congestive heart failure at that time.  

As for his diabetes, the Veteran reported that he had been diagnosed with diabetes in 1995 and had been on insulin, as well as oral medications, since that time.  He indicated that his blood sugar control had been reasonable, although he did experience occasional hypoglycemic episodes.  He denied retinopathy.  The Veteran reported erectile dysfunction, which had been present for five years.

The Veteran stated that he used a motorized wheelchair when leaving the house.  While at home, the Veteran was able to ambulate with the assistance of a walker or cane approximately 100 feet.  He was also able to drive.  Indeed, it was noted that the Veteran drove by himself to the appointment.  He reported being able to shower with the assistance of a shower chair and able to use the toilet with the assistance of toilet seat extenders.  The Veteran indicated being able to feed himself, but stated that he does not cook.  The Veteran was not bedbound.  He used a chairlift to go down to the basement where he spent the majority of his day watching television and attempting exercise and mobility.  The Veteran stated that he used to do puzzles; however, his upper extremity neuropathy restricted his motor activity and he cannot handle fine detail.  The Veteran reported frequent falls and stated that he was bothered by postural changes and positional changes due to a probable hysautonomia.  The Veteran handled his grooming himself and stated that he was able to clothe himself, with the exception of socks.  The Veteran's wife handled their finances due to the Veteran's difficulties with writing.

In consideration of the relevant evidence of record, the Board finds there to be no basis upon which to establish entitlement to SMC on account of the need for regular aid and attendance or housebound status based on the Veteran's service-connected diabetes mellitus, heart disease, upper extremity neuropathy, and/or erectile dysfunction.  There is no indication that the dysfunction of these disabilities has caused him to be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  Additionally, there is no indication that the Veteran is a patient in a nursing home because of mental or physical incapacity.  It is noted in the December 2010 VA examination report that the Veteran lives at home.  Thus, the Veteran is not so helpless to need aid and attendance under those criteria.

The Board also finds that the evidence does not show a factual need for aid and attendance as a result of the Veteran's diabetes, heart disease, upper extremity neuropathy, and/or erectile dysfunction.  Although the August 2008 VA physician indicated his belief that the Veteran required daily health care services, his findings are contradicted by the December 2010 VA examination report and the Veteran's own statements recorded therein.  Indeed, the VA physician indicated that the Veteran was unable to ambulate or leave the home by himself, which is directly contradicted by evidence showing that the Veteran drove himself to his December 2010 VA examination.  The Veteran also reported being able to bathe himself with the assistance of a shower chair.  In this regard, the Board finds that it is not suggested by the evidence of record that the Veteran has an inability to perform the activities of daily living, to include dressing, undressing, keeping ordinarily clean and presentable, feeding himself, and attending to the wants of nature, on account of his diabetes mellitus, heart disease, upper extremity neuropathy, and/or erectile dysfunction.  

Although the record shows that the Veteran requires the use of a walker or motorized wheelchair, those devices are needed due to the Veteran's service-connected loss of use of both feet, for which he is already receiving SMC as a rate equivalent to or higher than that authorized for aid and attendance.  Furthermore, it is not shown that the Veteran's diabetes, heart disease, upper extremity neuropathy, and/or erectile dysfunction results in physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Although it was noted that he Veteran had frequent falls, there is no indication that those falls are due to service-connected disabilities other than those for which he already receives SMC at the l rate.  

With respect to the issue of housebound status, the Veteran does not meet the general eligibility requirements.  Other than loss of use of the feet, no disability is rated as 100 percent disabling.  While entitlement to TDIU was previously established, because that rating was based on all disabilities, it cannot serve satisfy the "rated as total" element of 38 U.S.C.A. § 1114(s).  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Thus, the general requirements for housebound status are not met.

While the Board has determined that the Veteran's service-connected diabetes mellitus, heart disease, upper extremity neuropathy, and/or erectile dysfunction do not support an award of SMC based on the need for aid and attendance under 38 U.S.C.A. § 1114(l), given the evidence of record and the fact that the Veteran is in receipt of SMC based on his other service-connected disabilities of the lower extremities, the Board will consider whether he is entitled to a higher rate of SMC, to include based on the need for special aid and attendance or a higher level of care under 38 U.S.C.A. § 1114 (r).

As stated above, effective January 16, 2008, the Veteran became entitled to SMC under 38 U.S.C.A. § 1114(p) on account of loss of use of both feet with the addition of ischemic heart disease and peripheral neuropathy of the upper extremities, independently ratable at 50 percent or more.  38 C.F.R. § 3.350(f)(3) (2011).  He is being compensated at an intermediate rate between the rates prescribed in subsections (l) and (m) of 38 U.S.C.A. § 1114.  

Under the provisions of 38 U.S.C.A. § 1114(m), SMC is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so helpless as to be in need of regular A&A.  See 38 C.F.R. § 3.350(c).  

Similarly, under the provisions of 38 U.S.C.A. § 1114(n), SMC is warranted where the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prosthesis in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.  There is no indication that the Veteran has suffered the anatomical loss of both arms, of one or both legs so near the hip as to prevent the use of prosthetic appliances, of both eyes, or has suffered blindness without light perception in both eyes.  Accordingly, the Veteran is not entitled to a rating pursuant to 38 C.F.R. § 3.350(d) or § 3.350(f)(1)(ii).  

A veteran who, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of this section, no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 20/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, shall receive SMC under the provisions of 38 U.S.C.A. § 1114(o).  See 38 C.F.R. § 3.350(e).

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(1) through (n) and the intermediate or next higher rate provisions, additional single permanent disability independently ratable at 100 percent will afford entitlement to the next higher statutory rate under 38 U.S.C.A. § 1114 or, if already entitled to an intermediate rate to the next higher intermediate rate, but in no event higher than the rated for (o).  In the application of this subparagraph, the single permanent disability independently ratable at 100 percent must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(4).

The maximum rate, as a result of including helplessness as one of the entitling multiple disabilities, is intended to cover, in addition to obvious losses and blindness, conditions such as the loss of two extremities with absolute deafness and nearly total blindness or with severe multiple injuries producing total disability outside the useless extremities, these conditions being construed as loss of use of two extremities and helplessness.  An intermediate rate authorized by this paragraph shall be established at the arithmetic mean, rounded to the nearest dollar, between the two rates concerned.  38 U.S.C.A. § 1114(p).

As reflected above, the Veteran is service connected for loss of use of both feet, diabetes, ischemic heart disease, peripheral neuropathy of the upper extremities, and erectile dysfunction.  The Veteran is not service connected for, nor does the evidence of record show that, he has loss of use of both hands, loss of use of both legs, loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place, or blindness.  Although the Veteran has decreased motor ability and muscle strength in his hands as a result of his upper extremity neuropathy, neurosensory examination revealed vibratory sensation intact at elbows and wrists bilaterally.  Light touch using monofilament testing was present to distal fingertips.  Upper extremity motor strength was 4/5 proximal and distal.  While lack of fine motor skills was noted, the Veteran indicated being able to feed himself.  The evidence reflects that the Veteran used a wheelchair for mobility outside of the home but that he could ambulate with the assistance of a walker or cane while at home.  Importantly, the Veteran is able to drive a specially adapted car.  He had right lower extremity weakness.  The Veteran could raise his right knee above the ground, but he had right-sided foot drop at the ankle for which he wore a brace.  The Veteran was able to support his body weight when he stood on his right leg suggesting that power was about 4/5 in the right lower extremity.  Thus, the evidence of record fails to show that the Veteran's service-connected disabilities more nearly approximate the requirements of subsection (m).  See 38 C.F.R. § 3.350(c)(2).   

Further, there is no indication that the Veteran has suffered the anatomical loss of both arms at levels, or with complications, preventing natural elbow action with prosthesis in place, has suffered the anatomical loss of one or both legs so near the hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.  Accordingly, the Veteran is not entitled to a higher rate of SMC pursuant to 38 C.F.R. § 3.350(d) or § 3.350(f)(1)(ii). 

Further, the Board observes that the Veteran is not entitled to a higher rate of SMC under 38 U.S.C.A. § 1114(o).  As applicable, the Veteran is not service-connected for anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; entitled to two or more of the rates (no condition being considered twice) provided in 38 U.S.C.A. § 1114(l)-(n); service-connected for deafness or blindness; or paralyzed in both lower extremities together with loss of anal and bladder sphincter control.  38 C.F.R. § 3.350(e).  Accordingly, the Board concludes that a higher SMC rate is not warranted.  

Finally, the Board has considered the provisions of 38 U.S.C.A. § 1114(p) pertaining to a service-connected disability or disabilities independently ratable at 50 percent or more that is separate and distinct and involves different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions outlined above.  

To the extent that the Veteran is arguing for entitlement to additional SMC based on the need for a higher level of skilled care, the Board finds that the Veteran fails to meet the statutory and regulatory requirements for entitlement to SMC under 38 U.S.C.A § 1114(r), which provides for additional compensation to any veteran, otherwise entitled to compensation authorized under subsection (o), at the maximum rate authorized under subsection (p), or at the intermediate rate authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  38 U.S.C.A. § 1114(r) (West 2002).  

As determined above, the Veteran is not entitled to SMC at a rate greater than intermediate between (l) and (m).  Further, because SMC based on a need for regular aid and attendance has not been established, the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r) is not warranted.  38 U.S.C.A. § 1114(r); 38 C.F.R. §§ 3.350(h), 3.352(b) (providing for the higher level of aid and attendance where (i) the veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the veteran meets the requirements of entitlement to the regular aid and attendance allowance, and (iii) the veteran needs a "higher level of care" than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.).


ORDER

Higher special monthly compensation, including on account of the need for regular aid and attendance of another person or based on housebound status, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


